 In the Matter of AMERICAN FINISHING COMPANYandTEXTILEWORKERSUNION OF AMERICA AFFILIATED WITH THE CONGRESS OF INDUSTRIALORGANIZATIONSCase No. 'R-5303.Decided June 9, 1943Mr. J. E. McCadden,of Memphis, Tenn., for the Company.Mr. H. G. B. King,of Chattanooga, Tenn., for the C. I. O. -Mr. Joseph Jacobs,of-Atlanta, Ga.,Mr. Elmer Estes,of Spartan-burg, S. C., andMr. R. 0. Ross,of Knoxville, Tenn., for the A. F. L.Mr. Artlnurr Leff,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon a petition duly filed by Textile Workers Union of America,affiliated with the Congress of Industrial Organizations, herein calledthe C. I. 0., alleging that a question affecting commerce had arisenconcerning the representation of employees of American FinishingCompany, Memphis, Tennessee, herein called the Company, the Na-tional Labor Relations Board provided for an appropriate hearingupon due notice before J. Michael Early, Trial Examiner. Said hear-ing was held at Memphis, Tennessee, on May 3, 4, and 6, 1943. TheCompany, the C. I. O. and United Textile Workers of America, LocalUnion No. 2560 affiliated with American Federation of Labor, hereincalled the A. F. L., appeared, participated, and were afforded fullopportunity to be heard, to examine-amid cross-examine witnesses, andto introduce evidence bearing on the issues.At the hearing counsel for the A. F. L. 'moved to dismiss the peti-tion, alleging that it had a valid subsisting contract with the Companycovering the employees in the unit alleged in the petition and that saidcontract constituted a bar to this proceeding.For reasons hereinafterstated, the motion of the A. F. L. is hereby granted.' The Trial Exam-iner's rulings made at the hearing are free from prejudicial error and'The A. F. L also moved to dismiss the petition on a number of additional groundswhich, in viewof our decision herein, it is unnecessaryto consider.50 N.'L. R h, No. 45.313 314DECISIONSOF NATIONAL LABORRELATIONS BOARDare hereby affirmed. On May 22, 1943; the A. F. L. filed a brief whichthe Board has considered.Upon the entire record in the case, tlie'Board makes the following:FINDINGSOF FACTI.THE BUSINESSOF THE COMPANYAmerican Finishing Company is a Tennessee corporation. TheCompany is engaged in processing and finishing cotton piece goodsowned by others at its plant in Meinphis, Tennessee.Practically allthe piece goods ,owned by others are brought to the Company's plantin Memphis, Tennessee, from points outside the State of Tennessee byinterstate commerce carriers.Practically all of the cotton piece goodsprocessed by the Company are shipped to points outside the State ofTennessee by interstate commerce carriers.Practically all' of the rawmaterialsused by the Company in processing cotton piece goods areshipped to, its plant in Memphis, Tennessee, from points outside theState of Tennessee.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDTextileWorkers Union.of America, is a labor organization affili-ated with the Congress of Industrial Organizations, admitting to mem-bership employees of the Company.United TextileWorkers of America, Local Union No. 2560, is alabor organization 'affiliated with the American Federation of Labor,admitting to membership employees of the Company.rIII.THE ALLEGED QUESTION CONCERNING REPRESENTATIONThe A. F. L. has been representing employees of the Company,under written collective bargaining contracts, continuously since 1937.The first contract between the A. F. L. and the Company, containinga maintenance of membership clause, was executed on July 1, 1937, fora term of 1 year, and was thereafter renewed from year to year underan automatic renewal provision until 1940.2 In April; 1940, a newcontract was negotiated for a term expiring on January 1, 1943.Thiscontract was substantially the same as the'earlier contract, except thata closed-shop provision was substituted for the maintenance of mem-bership provision, and except further that the automatic renewal.clause was modified so as to make it operative if notice of intention-toterminate was not given' at'least 6,months before the'expiration date.'On March 7, 1942, the Company and the A. F. L. entered into ,their12The'contracting labor organization in the first contractwas Federal Labor UnionNo 20674, the predecessor of United Textile Workers of America,Local Union No 2560. AMERICANFINISHINGCOMPANY315current contract which superseded the 1940 contract and is for a termexpiring January 1, 1944., The March 1942 contract retained theiclosed-shop provision, and also retained the 6-month automatic re-newal clause. ' In September 1942, the Company and the A. F. L.agreed to an upward revision of wage rates in the March 1940 contractwithout otherwise affecting its provisions.,On December 12, 1942, the C. I. O. wrote the Company stating thatit represented a substantial number of the latter's employees and re-quested the" Company not to renew the contract entered into "aboutApril 1. 1940.^and expiring January 1, 1943.1" The Companysuperseded by the contract of March 7, 1942, and that the latter was notdue to expire until January 1, 1944.On February 8, 1943, the C. I. O.notified the Company not to extend its current contract,or to enterinto a new agreement with any labor organization not certified by theBoard.On April 6, 1943, shortly after the C. I. O. filed its petition_in the instant, proceeding, the A. F. L., exercising its privilege underthe automatic renewal clause, served notice on the Company that itwas terminating the current contract on December 31, 1943.It appears that,- although in its letter written to the Company onDecember 12, 1942, the C. I. O. claimed to represent a majority of. theCompany's employees, the C. I. O. did not in fact commence its. or-ganizational drive until February 1943.All of the C. I. O. member-ship cards which were submitted to the Trial Examiner in supportof its claim to a substantial interest are dated between Februaryand April 1943.3 . There is no evidence that prior to December 12, 1942,the C. I. O. ever asserted a claim to represent employees of the Com-pany, or that prior to February 1943, except in 1937, it ever activelyattempted to organize employees of the Company .4Upon the foregoing facts, the A. F. L. and the Company take theposition that their current contract expiring December 31, 1943, con-stitutes an effective bar to a present determination of representatives,and consequently urge that the petition should be dismissed.In furtherance of the purposes of the Act to attain stabilized laborconditions in industry through collective bargaining agreements, wedo not as a general rule proceed to an investigation and certificationof representatives in the face of an existing contract executed priorto any representation claim by the petitioner, unless it appears thatthe contract is for an undue duration and has already been in force8The pay-roll check showedthat the C.I0. held signed cards, bearing appearently gen.nine signatures from 688 employees whose names appeared on the Company's May 5,1943, pay roll containing 1,530 names.The record indicates that the C. I. 0. conducted an organizational campaign in 1937at. which time it secured an -undisclosed number, of membersAlthough there'is someevidence in the record indicating that in the intervening years the C. 'I 0. continuedto keep in contact with certain employees of the Company, the record indicates that theC. 'I. 0. did not attempt any further large scale organizational activities' until 1943. 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor a reasonable length of time, or is about to expire, or,other excep-tional circumstances are shown.-,On the facts of this case, and inthe light of the prior contract between the parties, we do not considerthat the 'current contract between the. A. F. L. and the Company isfor an unreasonable term.6expiration of the current contract.,The record fails to disclose thepresence of any other'special circumstances which we,have in the past,recognized as an exception to our general rule.Although the C. I. O. did not indicate the theory on which it was,.claiming the right to an election at this time, it may be inferred thatthe C. I. O.- was impelled to file its petition when it did in the beliefthat it was necessary for it to take such action before the contractrenewed itself for an additional year under the 6-month automaticrenewal clause.At the time 'of the hearing, however, the automaticrenewal clause was no longer operative, since the A. F. L. had earlierserved notice upon the Company that it was terminating the contractat the end of its present term. In view of the fact, that the issueis no longer present in this case, it is unnecessary for us to determineat this time whether we will entertain a petition filed shortly priorto the operative date of an automatic renewal clause but long priorto the expiration date of the contract.' - .-.In our opinion the instant case presents no justification for a de-parture from our usual policy.We therefore find that the presentcontract between the Company and the A. F. L. expiring December 31,1943, constitutes a bar to a determination of representatives at thistime.Accordingly, we shall dismiss the petition of the C. I. O.Thisdismissal, however, shall not prejudice the right of the C. I. 0., upona'proper showing, to file a new petition, at a reasonable time beforethe present expiration date of the contract.ORDERUpon the basis of the foregoing findings of fact and upon the entirerecord in the case, the National Labor Relations Board hereby ordersthat the petition for investigation'.and certification .of representativesof employees of" American Finishing Company, Memphis, Tennessee,filed by Textile Workers Union of America, affiliated with the Con-gress of Industrial Organizations, be, and it hereby is, dismissed.5SeeMatter of Washington-Eller CoandWarehouse Distribution Workers Local 26,1.L.W U -C 10 , 48 N L R B 354, and cases there cited6 CfMatter of Ovens-Illinois PacificCoastCo.andInternational Longshoi cniei's andWarehousemen's Union, Local 6, C.'I0 , 36 N L R B 990'By this conclusion, we do not mean to indicate, however, that we would consider a6-month automatic renewal clause as not being unduly, long, or that we would considerthe failure of a petitioningunion'to give notice of'its representation claim prior to theeffective date of an automatic renewal clause as precluding a subsequent representationclams, w here the effective date piecedes the expiration date of the contract by a periodgreater than that usually recognized by trade union customCfMatter of'Mill B, Inc.andIntonational iVoodrworhers of America, Local 116, C. 1.0., 40 N L. R B. 346, 350